DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation “the auto focus assembly" on the first line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the first pad and the second pad" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the module circuit PCB" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 10-12, 18-26 and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Topliss et al. (WO 2012/020212).
Regarding claims 1-3, 7-8, 10-12 and 18-25, Topliss teaches a buckler module tilt OIS assembly comprising:
a top buckler (Fig. 5, items 32, 34) assembly configured to provide a yaw axis motion for dynamic tilting tuning capability (the camera unit 10 when being positioned on its side, SMA wires 32, 34 cause the chassis 20 to pivot about the pivot elements 61, which is the yaw axis);
a bottom buckler (31, 33) assembly configured to provide pitch axis motion for dynamic tilt tuning capability;
wherein the top buckler assembly includes a two wire Buckler actuator (32, 34) [claim 2];
wherein the bottom buckler assembly includes a two-wire Buckler actuator (31, 33) [claim 3];
an auto focus AF assembly (38), a sensor circuit PCB (49) and a module circuit PCB (40) positioned between the top buckler assembly and the bottom buckler assembly (Fig. 8) [claim 7];
wherein the top buckler assembly is configured to receive the AF assembly and the sensor circuit PCB (Fig. 10) [claim 8];
wherein the top buckler assembly includes one or more buckler arms (pivot elements 61), each buckler arm is positioned to cause the top buckler assembly to generate a yaw axis motion [claim 10];
wherein the bottom buckler assembly includes one or more buckler arms (pivot element 57), each positioned to cause the bottom buckler assembly to generate a pitch axis motion [claim 11];

a single housing (21) and a base cap (22), the base cap is configured to mate with the single housing (Fig. 2) [claim 18];
a flexible printed circuit board (40) configured to be disposed on the outer surface of the single housing [claim 19];
wherein the flexible printed circuit is configured to include one or more position sensors (a gyroscope sensor 70 is a device used to sense and maintain a position/direction) [claim 20];
a module (43) and a flexible sensor circuit (48) electrically coupled with the module [claim 21];
wherein the flexible sensor circuit includes a first set of traces configured from a first pad and a second set of traces configured to extend from a second pad (pg. 18, ll. 11-13) [claim 22];
wherein the flexible sensor circuit includes a first set of traces to be disposed outside of the first pad and the second pad, respectively (pg. 18, ll. 13-16) [claim 23];
wherein the flexible sensor circuit includes a first set of traces (45a) configured to be disposed on the inside of the first pad and second pad, respectively (Fig. 7) [claim 24];
wherein the flexible sensor circuit electrically includes one or more bends (Fig. 7) [claim 25].
Regarding claim 26, Topliss teaches a method of manufacturing a buckler module tilt OIS assembly comprising:
providing a top buckler assembly configured to provide a yaw axis motion for dynamic tilt tuning capability (the camera unit 10 when being positioned on its side, SMA wires 32, 34 cause the chassis 20 to pivot about the pivot elements 61, around the yaw axis);
mounting an auto focus assembly to the top buckler assembly (38);

coupling a bottom buckler assembly (31, 33) to the module circuit PCB (40) opposite the auto focus assembly; and 
attaching the bottom buckler assembly to the top buckler assembly along the fixed perimeter (Fig. 9).
Regarding claim 29, Topliss teaches a buckler module tilt OIS assembly comprising:
a top buckler assembly (32, 34) configured to provide a pitch motion for dynamic tilting tuning capability (the camera unit 10 can be oriented on its side so that SMA wires 32, 34 will cause the chassis 20 to pivot about the pivot elements 61, which is the pitch axis);
a bottom buckler assembly (31, 33) configured to provide a yaw axis motion for dynamic tilt tuning capability.
Regarding claim 30, Topliss teaches a buckler module tilt OIS assembly comprising:
a four-wire buckler (31-34) configured to provide yaw axis motion for dynamic tilt tuning capability and to provide a pitch axis motion for dynamic tilt tuning capability; and 
a flexible sensor circuit (40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topliss et al. (as cited above).
prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976). 
Regarding claim 6, Topliss teaches the invention as claimed in claim 4 above. Topliss does not specifically teach the auto focus assembly is fixed to the top buckler assembly via adhesive, however it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to utilize an adhesive to fix the auto focus assembly to the top buckler assembly for a secured attachment.
Regarding claim 9, Topliss teaches the invention as claimed in claim 1 above. Topliss does not specifically teach the buckler module tilt OIS assembly is configured to fit in a footprint of up to 14.5 mm in length by up to 14.5 mm in width. However, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to manufacture the buckler module tilt OIS of Topliss having a dimension less than 14.5 mm in length by 14.5 mm in width, the applicant is advised that is has been held by the courts that differences in dimensions do not amount to patentability where such differences do not affect the operation of the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 13, Topliss teaches all the claimed limitations except for the push force of the top buckler assembly and the bottom buckler assembly is between 20-30 grams, however   In re Aller, 105 USPQ 233.
Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topliss et al. in view of Topliss et al. (US Pub. No. 2013/0002933, hereinafter Topliss ‘933).
Regarding claim 27, Topliss teaches all the claimed limitations except for the top buckler assembly includes four-wire Buckler actuator. Topliss ‘933 teaches a method of manufacturing a buckler module tilt OIS assembly comprises a top buckler assembly includes four-wire Buckler actuator (Fig. 3, items 5-8). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify said top buckler assembly to include four-wire Buckler actuator as taught in order to improve the driving accuracy of the top buckler assembly.
Regarding claim 28, Topliss teaches all the claimed limitations except for the bottom buckler assembly includes four-wire Buckler actuator. Topliss ‘933 teaches a method of manufacturing a buckler module tilt OIS assembly comprises a bottom buckler assembly includes four-wire Buckler actuator (Fig. 3, items 1-4). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify said bottom buckler assembly to include four-wire Buckler actuator as taught in order to improve the driving accuracy of the bottom buckler assembly.
Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852